The opinion of the court was delivered by
Gordon, J.
This case was tried in the court below without a jury, and from a judgment in favor of respondents this appeal is taken.
It is insisted that the judgment was not warranted by the evidence upon trial, and the only question for our consideration is stated in appellants’ brief to be, “ Was the work as performed a substantial compliance with the terms of the contract.”
We have carefully examined the record sent up, and find that the evidence upon the trial was very conflicting. The learned judge who tried the cause saw the witnesses upon the stand, and could note their appearance and conduct, and their candor or lack of candor in giving testimony. With such circumstances of advantage to aid him in reconciling conflicting testimony and reaching a correct conclusion, he has, by the judgment rendered, answered the above question in the affirmative, and the judgment appealed from is affirmed.
Hoyt, C. J., and Anders, Scott and Dunbar, JJ., concur.